DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent provided at the location on the bore part in claim 1 and the vent is a check valve-equipped vent in claim 4 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the vent provided at the location on the bore part is a check valve-equipped vent”. The specification does not disclose a check valve equipped vent positioned “on the bore”. The specification fails to provide written description that shows the inventor possessed the invention as recited in claim 4. Please note that page 9 of the specification describes a check valve-equipped vent “below the bore part”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2011/0132265) in view of Thompson et al. (GB 2102665).
Regarding claim 1, Laney et al. discloses a milking device (includes various embodiments covering Figs. 1, 2, 9, 10, and 11), and comprising: a teat cup including a liner (paragraph [0004]), the liner having a bore part ((8) or (106)) disposed in a cylindrical shell such that a space is formed between an inner surface of the shell and the bore part, the bore part being elastically deformable between an open state and a closed state (paragraph [0004] discloses collapsing and expanding the bore part of the liner through a vacuum source to massage the teats and suck milks from the teats), a mouthpiece part disposed at one end of the bore part and closing one end of the shell (paragraph [0005]; Figs. 2, 11 shows the teat inserted through the mouthpiece part in the upper portion of the Figures), the mouthpiece part being configured to allow a teat (10) to be inserted therethrough (see Figs. 2 and 11), and a short milk tube part ((4) or (102)) disposed at the other end of the bore part and closing the outer end of the shell, the short milk tube part allowing milk sucked from the teat (10) by the bore part to flow therethrough (paragraph [0004]); a milk claw coupled to the short milk tube part (paragraph [0004]); and vents provided at a location on the short milk tube part (Figs. 9 and 10 show vents at a location on the short milk tube part (102) and Fig. 2 shows a vent at a location on the short milk tube part (4)). 
Laney et al. does not explicitly disclose wherein vents are provided at a plurality of locations selected from a location on the mouthpiece part, a location on the short milk tube part, a location on the bore part, and a location on the milk claw, wherein one of the vents is provided at the location on the bore part.
Thompson et al. teaches at least one vent (36) provided at a location on the bore part ((16) part of the liner (14) within the shell (12)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking device of Laney et al. to include an additional vent at a location on the bore as taught by Thompson et al. in order to provide aid in the rapid removal of milk from the teat cup to the attached milk bowl, noting that there can be more than one vent (Thompson et al.: page 1, lines 36-50, lines 123-130, page 2, lines 1-5). Please note in the combination, vents are provided at a plurality of locations including a location on the short milk tube part as taught by Laney et al. and a location on the bore as taught by Thompson et al.     
Regarding claim 3, Laney et al. as modified by Thompson et al. teaches (references to Laney et al.) wherein one of the vents (vent passage ((112) or (220)) is provided at the location on the short milk tube part ((4) or (102)), the location on the short milk tube part being in a coupling portion adjacent to the bore part ((8) or (106)) (See Figs. 2, 9-11).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2011/0132265) in view of Thompson et al. (GB 2102665) and further in view of Maier et al. (DE 10132132, machine translation attached).
Regarding claim 2, Laney et al. as modified by Thompson et al. does not explicitly teach wherein one of the vents is provided at the location on the milk claw. 
Maier et al. teaches a vent provided at the location on the milk claw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking device of Laney et al. modified by Thompson et al. with a vent provided at the location on the milk claw as taught by Maier et al. in order to reduce the influence on the other milk lines (Maier et al.: paragraphs [0049]-[0050]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2011/0132265) in view of Thompson et al. (GB 2102665) and further in view of Carlson (US 2703067). 
Regarding claim 4, Laney et al. as modified by Thompson et al. teaches (reference to Thompson et al.) the vent (36) provided at the location on the bore part ((16) part of the liner (14) within the shell (12)). However, Laney et al. as modified by Thompson et al. does not explicitly teach a check valve-equipped vent. 
Carlson teaches a check valve-equipped vent (col. 3, line 84 – col. 4, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking device of Laney et al. modified by Pettersson et al. to include a check valve-equipped vent as taught by Carlson in order to avoid inadvertent back flow while still allowing air to flow out of the vent (Carlson: col. 3, line 84 – col. 4, line 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2011/0132265) in view of Thompson et al. (GB 2102665) and further in view of Pettersson et al. (US 2007/0245966).
Regarding claim 5, Laney et al. as modified by Thompson et al. does not explicitly teach the liner is made of a hydrophobic material.
Pettersson et al. teaches a liner made with a thermo-plastic elastomer such as polyethylene (paragraphs [0012], [0031], and [0062], polyethylene is a known hydrophobic material) (see for example, page 8, conclusions section of Bochicchio et al. Interaction of hydrophobic polymers with model lipid bilayers. Sci Rep 7, 6357 (2017)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Laney et al. modified by Thompson et al. with a hydrophobic material as taught by Pettersson et al. in order to avoid absorption of the milk as it passes through the liner. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643